Case 4:19-cr-20112-MFL-SDD ECF No. 270 filed 05/15/20       PageID.1239    Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,                                   Case No. 19-cr-20112
                                                    Hon. Matthew F. Leitman
 v.

 D3, ALBERT LEE,

      Defendant.
 __________________________________________________________________/

            ORDER DENYING DEFENDANT’S MOTION
      FOR TEMPORARY RELEASE FROM CUSTODY (ECF No. 266)

       Defendant Albert Lee is in custody awaiting trial in this Court. On May 13,

 2020, Lee filed a motion seeking a temporary release from custody in order to attend

 a funeral of a family member. (See Mot., ECF No. 266.) The Court held an on-the-

 record status conference with counsel to discuss the motion on May 15, 2020. (See

 Notice, ECF No. 268.) For the reasons explained on the record during the status

 conference, Lee’s motion is DENIED.

       IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

 Dated: May 15, 2020




                                          1
Case 4:19-cr-20112-MFL-SDD ECF No. 270 filed 05/15/20     PageID.1240   Page 2 of 2




        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on May 15, 2020, by electronic means and/or
 ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        2
